Case 1:17-cr-00137-JGK Document 489 Filed 07/23/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

~ against - 17 Cr. 137-6 (JGK)

ARIF HAMEEDI, ORDER

 

Defendant.

 

JOHN G. KOBLTL, District Judge:
The sentencing for Arif Hameedi is scheduled for November
12, 2021. The defendant’s submissions are due 14 days before the

sentencing. The government’s submissions are due 8 days before
the sentencing.
SO ORDERED.
Dated: New York, New York a Ma 0 xp
July 23, 2021 ih © iS 7e ee

a John G. Koelitl
United States District Judge

 

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: _

DATE FILED: 7/8/2041 _

 

 

 

 

 

 

 
